DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(e) as being clearly anticipated by Singh (US PG Pub 20220/0167765) 
As per claim 1, Sign teach a system for virtual resource management, the system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive, from a user, a deposited amount of resources in a foreign medium of exchange that is not a local medium of exchange of an account of the user; store the deposited amount of resources without converting it to the local medium of exchange of the account of the user; generate a virtual account for the user configured to represent amounts of resources in the medium of exchange that is not the local medium of exchange of see pp 0021, 0022, 0026, 0033, 0036-0039).

As per claim 2, Sign teach a system wherein: the triggering event comprises a determination that the user is in a geographic location associated with the foreign medium of exchange; the triggering action comprises automatically modifying the account of the user to execute requested transactions in the foreign medium of exchange for a predetermined period of time; and the processing device is further configured to execute computer-readable program code to: receive a request from the user to execute a transaction; and execute the transaction using the foreign medium of exchange (see pp 0039).

As per claim 3, Sign teach a system wherein the processing device is further configured to execute computer-readable program code to: determine that the user is no longer in the geographic location associated with the foreign medium of exchange; and in response to determining that the user is no longer in the geographic location associated with the foreign medium of exchange, modify the account of the user to execute requested transactions in the local medium of exchange (see pp 0040).

As per claim 4, Sign teach a system wherein: the triggering event comprises a determination that the user is requesting a withdrawal of a portion of a current amount of resources in the virtual account, wherein the user is determined to be located in a geographic location associated with a second foreign medium of exchange that is different from the local medium of exchange and the foreign see pp 0037, 0038).

As per claim 5, Sign teach a system wherein: the triggering event comprises a request for withdrawal of a portion of a current amount of funds in the virtual account; and the triggering action comprises automatically dispensing the portion of the current amount of funds in the virtual account in the foreign medium of exchange (see pp 0036).

As per claim 6, Sign teach a system wherein: the triggering event comprises a determination that an exchange rate for the deposited resources to convert to the local medium of exchange meets a predetermined threshold conversion rate; and the triggering action comprises: automatically converting the amount of funds in the virtual account into the local medium of exchange; and populating the resulting converted amount of funds in the account of the user that is in the local medium of exchange (see pp0039-0040).

As per claim 7, Sign teach a system wherein: the triggering event comprises a request from a computing device of the user to transfer a portion of a current amount of resources in the virtual account to an account of a second user; and the triggering action comprises automatically transferring the portion of the current amount of resources from the virtual account of the user to the account of the second user, wherein the portion of the current amount of resources remains in the foreign medium of exchange (see pp 0039-0042).

see pp 0019). 

As per claims 9-20, they disclosed the same inventive as claim 1-8. They are therefore rejected under the same rational.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685